Citation Nr: 1538322	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-43 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the parties to the appeal filed a Joint Motion for Remand (JMR).  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  The claims were last remanded in March 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the case was returned to the Board in July 2015, the Veteran submitted a statement in that same month noting that while he did not request a hearing on his original 2009 VA form 9 substantive appeal, he now wished to be scheduled for a travel board hearing in conjunction with his appeal.  In August 2015, the Veteran's service organization followed up with a letter that the Veteran had modified his request to a videoconference hearing to be held at the Gainesville VAMC if possible, otherwise at the RO.  The Veteran therefore should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Videoconference hearing in accordance with his request and applicable procedures. The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




